Case: 20-60722     Document: 00516229541         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2022
                                  No. 20-60722
                                                                        Lyle W. Cayce
                                                                             Clerk

   Robert J. Thomson,

                                                           Plaintiff—Appellant,

                                       versus

   Grillehouse of Southaven, L.L.C., a Mississippi Limited Liability
   Company; Mr. Clinton L. Boutwell, member of Grillehouse of
   Southaven, L.L.C. and Individually,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                               No. 3:18-cv-00195


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          After accepting offers of judgment to settle claims under the Fair
   Labor Standards Act, the plaintiff moved for attorneys’ fees. The district
   court denied the motion as untimely under Federal Rule of Civil Procedure



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60722         Document: 00516229541             Page: 2      Date Filed: 03/08/2022




                                          No. 20-60722


   54, which provides that a fee motion “must be filed no later than 14 days after
   the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B)(i). The district court
   erred. As the court itself subsequently recognized, due to an oversight,
   judgment on the accepted offers had not been entered as required by the
   federal rules. See Fed. R. Civ. P. 68(a). The plaintiff’s fee motion was
   therefore timely. We reverse and remand.
                                                I.
          Plaintiff Robert Thomson sued Defendants1 for violating the Fair
   Labor Standards Act (“FLSA”). See 29 U.S.C. §§ 201 et seq. Representing a
   group of current and former employees suing collectively, Thomson alleged
   failure to pay adequate minimum and overtime wages as well as retaliation.
   After settlement discussions, Defendants served Thomson with individual
   settlement offers. They included wages owed, liquidated damages, and a
   declaratory judgment, as well as “statutory costs and reasonable attorney
   fees to be determined by the Court.” Thomson and the opt-in plaintiffs
   accepted these offers on October 16, 2019, notifying the court the next day.
          A few days later, Thomson’s counsel asked Defendants’ counsel how
   attorneys’ fees would be resolved. Defendants’ counsel responded that
   Thomson would need to file a motion if the parties could not agree, which he
   thought likely. On October 21, the district court issued an order captioned
   “Judgment Dismissing Action By Reason of Settlement,” which dismissed
   the case without prejudice. The order specified that the court “retain[ed]
   jurisdiction for 30 days to vacate this order and to reopen this action upon
   good cause shown that further litigation is necessary.” Neither the clerk nor
   the court entered judgment at this time.



          1
              Defendants are Grillehouse of Southaven, L.L.C. and its owner Clinton Boutwell.




                                                2
Case: 20-60722         Document: 00516229541             Page: 3      Date Filed: 03/08/2022




                                         No. 20-60722


          On November 4, Thomson’s counsel emailed the court to ask what
   they should do to pursue attorneys’ fees. The clerk responded the same day
   that any request “should be made by written motions.” The parties’ counsel
   continued to negotiate fees, to no avail. On November 25, Thomson sent
   Defendants a motion to approve the settlement. Defendants responded that
   the court no longer had jurisdiction because the 30-day period specified in its
   dismissal order had lapsed. Thomson then filed the motion with the court on
   December 5, along with a motion for relief from judgment. Five days later,
   on December 10, Thomson filed a motion for attorneys’ fees.
          The court denied these motions some eight months later on July 8,
   2020. As relevant here,2 the court explained that its without-prejudice
   dismissal was a final judgment, and that Thomson failed to move for fees
   within fourteen days of that judgment as required by Federal Rule of Civil
   Procedure 54(d)(2)(B)(i). Additionally, because the clerk had not entered
   judgment at the time of the dismissal, the court ordered the clerk to now do
   so “correctively.” Specifically, the court stated that “such action on the part
   of the clerk . . . will not be deemed by the court to reopen the case . . . .”
          On appeal, Thomson contests the denial of his motion for attorneys’
   fees, a decision we review for abuse of discretion. Davis v. Credit Bureau of
   the South, 908 F.3d 972, 975 (5th Cir. 2018) (per curiam). “A district court
   abuses its discretion if it bases its decision on an erroneous view of the law or
   on a clearly erroneous assessment of the evidence.” CenterPoint Energy Hous.
   Elec. LLC v. Harris Cnty. Toll Rd. Auth., 436 F.3d 541, 550 (5th Cir. 2006)
   (quoting Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005)).




          2
              Thomson does not appeal the denial of his motion to approve the settlement.




                                                3
Case: 20-60722      Document: 00516229541           Page: 4     Date Filed: 03/08/2022




                                     No. 20-60722


                                          II.
          Thomson argues the district court abused its discretion by denying his
   fee motion as time-barred. He points out that, when a party files an accepted
   offer of judgment, “[t]he clerk must then enter judgment.” Fed. R. Civ.
   P. 68(a). In turn, a party may move for attorneys’ fees “no later than 14 days
   after the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B). But here,
   Thomson argues, the clerk failed to enter judgment at the time of the
   dismissal, and so the 14-day window to move for fees did not open at that
   time. In light of that, he argues that the district court abused its discretion by
   denying his fee motion as untimely. We agree.
          Rule 68’s directive that the clerk enter judgment of an accepted
   settlement offer is compulsory. Ramming v. Nat. Gas Pipeline Co. of Am., 390
   F.3d 366, 370 (5th Cir. 2004) (“The court generally has no discretion
   whether or not to enter the judgment.”). As we have explained, “[t]he
   language of Rule 68 is mandatory; where the rule operates, it leaves no room
   for district court discretion.” Johnston v. Penrod Drilling Co., 803 F.2d 867,
   869 (5th Cir. 1986); see also Webb v. James, 147 F.3d 617, 621 (7th Cir. 1998)
   (“Rule 68 operates automatically, requiring that the clerk ‘shall enter
   judgment’. . . . This language removes discretion from the clerk or the trial
   court . . . .”). Moreover, the 14-day window for seeking attorneys’ fees runs
   from “the entry of judgment,” not from the date of the underlying judgment
   itself. Fed. R. Civ. P. 54(d)(2)(B)(i); see, e.g., Botts v. Pruitt, No. 96-60543,
   1997 WL 304164 at *1 (5th Cir. May 14, 1997) (per curiam) (explaining that
   “the ‘entry of judgment’ of which Rule 54(d)(2)(B) speaks . . . is entry of
   judgment by the district court”).
          The district court erred in applying these rules. Contrary to the
   court’s view, the 14-day window in Rule 54(d)(2)(B) did not open when the
   court issued its without-prejudice dismissal on October 21, 2019. Rather, the




                                           4
Case: 20-60722         Document: 00516229541              Page: 5       Date Filed: 03/08/2022




                                          No. 20-60722


   period would begin to run when the clerk entered judgment, which would not
   have been before the district court ordered it to do so on July 8, 2020.3 See
   Leipzig v. Principal Life Ins. Co., 405 F. App’x 862, 863 (5th Cir. 2010) (per
   curiam) (Rule 54 “suggest[s] that an attorney’s fee motion would normally
   be filed after the entry of judgment so that the judgment could be specified”);
   see also United Indus., Inc. v. Simon-Hartley, Ltd., 91 F.3d 762, 766 & n.8 (5th
   Cir. 1996) (measuring timeliness of fee motion under Rule 54(d)(2)(B) by
   reference to specific date of “entry of judgment”). Indeed, the district court
   recognized that judgment should have been entered earlier by ordering the
   clerk to do so “correctively” nearly eight months after the order of dismissal.
   See 10 Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2651 (4th ed.) (“Entry by the clerk is
   crucial to the effectiveness of the judgment and for measuring the time
   periods for appeal and the filing of various post-trial motions.”). By that time,
   Thomson had already moved for attorneys’ fees. The district court thus
   erred by denying the fee motion as untimely. See Heck v. Triche, 775 F.3d 265,
   274 (5th Cir. 2014) (fee motion timely when filed one day before court
   entered judgment).
           We therefore REVERSE the district court’s judgment and
   REMAND for further proceedings consistent with this opinion.




           3
            Indeed, the record does not contain a separate indication that the clerk did in fact
   enter the judgment at this time. In any event, the window for Thomson to move for
   attorneys’ fees would not open before the clerk’s actual entry of judgment.




                                                5